Citation Nr: 0105372	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric condition, with manifestations of fatigue and 
sleep disturbance, claimed as a nervous condition.

3.  Entitlement to service connection for bilateral pes 
planus, claimed as flat feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran had active duty from November 1985 to April 1986 
and from November 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs wherein service connection for bilateral 
flat feet was denied.  The veteran also appeals an August 
1999 rating decision wherein service connection for a nervous 
condition, to include fatigue and sleep disturbance, was 
denied.  

The Board notes that the veteran submitted a Statement in 
Support of Claim in August 1998 wherein, inter alia, she 
sought to reopen a previously disallowed claim of entitlement 
to service connection for duodenal ulcers.  As it does not 
appear that this issue has been adjudicated, the matter is 
referred to the RO for further action, if necessary.  

The Board also notes that service connection for a skin rash 
due to a second-degree burn, insect bites, and yeast due to a 
psychiatric condition was denied by means of a June 2000 
rating decision.   In June 2000, she submitted a statement 
wherein she stated that "I wasn't claiming service 
connection for skin rash due to second degree burn and yeast 
under breast."  An August 2000 Statement of the Case 
continued the denial of service connection for a skin rash 
due to a second-degree burn, insect bites, and yeast due to a 
psychiatric condition.  By means of a September 2000 
Statement of Accredited Representative in Appealed Case, the 
veteran, through her representative, expressed a desire to 
appeal the issue of service connection for a rash due to 
second-degree burn, insect bites, and yeast due to a 
psychiatric condition.  However, in October 2000, the veteran 
submitted a statement wherein she withdrew her claim for 
service connection for a "skin rash due to burn."  As it is 
unclear from this statement if the veteran's was withdrawing 
her claim for service connection for a skin condition, or 
indicating that was seeking was service connection for a skin 
condition on a theory other than as secondary to residuals of 
a burn, the matter is referred to the RO for further 
clarification.  

FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by means of a December 1996 Board decision. 

2.  The evidence received subsequent to the December 1996 
Board decision includes a letter from a private physician 
dated in June 1999 indicating that the veteran had been 
treated for mild depression and anxiety.  This testimony 
bears directly on the claim of service connection for an 
acquired psychiatric disorder and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The December 1996 Board denial of the veteran's claim for 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 
2000).

2.  Evidence received since the December 1996 Board decision 
serves to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, service 
connection may be established for a current disability which 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1995); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Therefore, in order to produce evidence which bears directly 
and substantially upon her claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether an acquired psychiatric disorder was incurred in or 
aggravated by her active service or is proximately due to a 
disease or injury incurred in or aggravated by service.

In the present case, service connection for an acquired 
psychiatric disorder was the subject of a prior December 1996 
Board decision.  The pertinent evidence in December 1996 
included service medical records, post service VA medical 
record, and the report of a July 1993 VA examination report.  
As an acquired psychiatric disorder was not shown by the 
evidence, the Board denied the veteran's claim.  The Board 
notes that this decision of December 1996 is final as to the 
issue of service connection for an acquired psychiatric 
disorder and is the most recent final disallowance of her 
claim.  Evans; see also 38 C.F.R. §§  3.104, 20.1100 (2000).

The evidence received subsequent to December 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The pertinent evidence submitted after the December 1996 
decision includes, inter alia, a letter from a private 
physician dated in June 1999 indicating that the veteran had 
been treated for mild depression and anxiety.  This 
information is new as it presents evidence of a current 
acquired psychiatric disorder that had not previously been 
associated with the claims folder.  

Additionally, the Board finds that this evidence is material 
as it presents evidence that bears directly and substantially 
upon the specific matter under consideration and is neither 
cumulative nor redundant.  This new evidence, in connection 
with evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the issue of 
entitlement to service connection for an acquired psychiatric 
condition, with manifestations of fatigue and sleep 
disturbance, claimed as a nervous condition, is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000); see also 38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2000).

Having reopened the veteran's claim, the issue of entitlement 
to service connection for an acquired psychiatric condition, 
with manifestations of fatigue and sleep disturbance, claimed 
as a nervous condition, is the addressed in the REMAND, 
below.  


ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychiatric condition, with manifestations of 
fatigue and sleep disturbance, claimed as a nervous 
condition, is reopened; to this extent, her appeal is 
granted.


REMAND

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)" and that to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  Id. at § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103A).

With respect to her claim of entitlement to service 
connection for an acquired psychiatric disorder, the veteran 
testified at an October 2000 hearing before the undersigned 
Member of the Board that she had received medical treatment 
the Tuesday preceding the hearing.  A review of the evidence 
does not show that the clinical records from this treatment 
have been associated with her claims folder.  On the 
contrary, the most recent clinical medical evidence contained 
in the claims folder is a VA outpatient treatment record 
dated in April 1999 and a letter from a private physician 
dated in June 1999.  The Board also notes that, while the 
veteran's private physician indicated that the veteran had 
received treatment for anxiety since 1992, clinical records 
from this physician are not presently associated with the 
claims folder.  As the veteran has referenced medical 
treatment that is not presently documented in the claims 
folder, remand of the case is required. 

Additionally, the Board notes that, while the evidence of 
record in December 1996 did not show a diagnosis of any 
acquired psychiatric disorder, subsequent medical evidence 
shows treatment for anxiety and a personality disorder.  The 
Board is of the opinion that a new examination would be 
probative in ascertaining the etiology and onset of any 
current acquired psychiatric disability.

With respect to the veteran's claim of entitlement to service 
connection for pes planus, as mentioned before, the duty to 
assist requires that VA provide a VA examination when such 
examination is necessary to make a decision on the claim.  In 
the present case the veteran's service medical records show 
complaints of right foot pain and complaints of foot pain 
during her separation examination.  In addition, post service 
VA medical records show that the veteran was treated for 
fasciitis of the left heel and foot.  The Board is of the 
opinion that a VA examination would be probative in 
ascertaining the etiology and onset of any current bilateral 
pes planus.  

Because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for the reasons set forth above, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for an acquired 
psychiatric disorder, to include a 
nervous condition, and pes planus (flat 
feet) since separation from active duty.  
In particular, the RO should attempt to 
obtain treatment records from the author 
of the June 1999 private medical 
statement.  After securing the necessary 
release, the RO should obtain these 
records. The RO should document its 
efforts to obtain the requested 
information in the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the etiology or date of onset 
of any current psychiatric disorder. The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination. 
Specifically the examiner should provide 
the following information:

a) The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b) The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.  

c)  For each psychiatric disorder 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
her active military service.

3.  The veteran should also be afforded a 
VA examination, with an appropriate 
physician, to ascertain the etiology or 
time of onset of any current pes planus. 
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review before the 
examination. Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  For each foot disability found 
on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
her active military service.

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is hereby informed that if there is an 
additional evidence that can be obtained or generation, she 
should submit that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





